By the Court.
The indictment charges an assault upon one Fanny Hill.
It was competent for the jury to find from the evidence that the defendant made an attempt to do harm to the person of said Fanny Hill, with intent to injure her. This was an assault, although he did not in fact touch her person. It was a question of fact for the jury to determine whether he was so far intoxicated as to be unable to form a guilty intent.

Exceptions overruled.

Memorandum.
On the twenty-sixth day of September, 1885, the Honorable Waldo Colburn died at his residence in Dedham, having held the office of an Associate Justice of this Court since the tenth day of November, 1882.